DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-16 are pending in this application and were examined on their merits.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Cell Culturing Method using Microwell Plate with Laminated Micro Embossed Film Bottom.

The disclosure is objected to because of the following informalities:  The Cross-Reference to Related Applications should be updated to indicate the abandoned status of Parent Application No. 15/753,764.  Appropriate correction is required.

Claim Objections

Claims 6 and 12-14 are objected to because of the following informalities:  The word “human” should be inserted between “the” and “cells”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-11 and 14-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Truckenmüller et al. (2012) in view of Mummery et al. (2012), and as evidenced by Du et al. (2001).

Truckenmüller et al. teaches a method comprising:  providing a polymer substrate having a microembossed polymer (PLA) films having a plurality of receptacles for cells in a geometric pattern, which polymer film has microstructures (micropatterns) that facilitate cell growth and/or differentiation, and culturing C2C12 mouse premyoblast cells in one or more of the receptacles (Pg. 100, Fig. 4 and Pg. 101, Fig. 6 and Pg. 105, Fig. 10);
wherein the polymer film comprises polycarbonate (PC) (Pg. 101, Table 2),
wherein the microstructures have a height (h) in the range of about 0.1-500 microns and a width (w) from about 1-800 microns (Pg. 90, Table 1 and Pg. 100, Fig. 4B) (overlapping the claimed ranges in Claim 15);

and wherein the same microstructures in a receptacle are in a linear pattern having shape sizes from 0.1 to 200 microns (Pg. 101, Figs. 5A-C and Pg. 102, Fig. 6A- C and Pg. 103, Figs. 7A-H), and reading on Claims 2, 4, 5, 7, 11, 15 and 16.

Truckenmüller et al. also suggests the use of the method in stem-cell biological applications (Pg. 97, Column 1, Lines 14-18),

The teachings of Truckenmüller et al. were discussed above.

Truckenmüller et al. did not specifically teach wherein human cells were cultured on a polymer substrate having microembossed polycarbonate film having a plurality of receptacles for cells in a geometric pattern, the polymer film also having microstructures forming a pattern, as required by Claim 2;
wherein the human cells are stem cells, as now required by Claims 2 and 3;
wherein the human stem cells can differentiate into cardiomyocytes, as now required by Claim 6;
or wherein the human cells are induced pluripotent stem cells, as now required by Claim 14.




Mummery et al. teaches the plating of human embryonic stem cells (hESC) into microwells was found to sustain self-renewal and lead to less background differentiation than growth under standard 2-D culture conditions, that hESC embryoid bodies (EB) were optimal for generating cardiomyocytes (Pg. 5, Lines 38-48) and that cardiomyocytes may also be generated from human induced pluripotent stem cells (HiPSC) (Pg. 4, Lines 20-21).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Truckenmüller et al. whom taught culturing mouse premyoblast cells on a polymer substrate having a microembossed polylactic acid (PLA) films comprising polycarbonate and having a plurality of receptacles for cells in a geometric pattern, the polymer film also having microstructures forming a pattern, as well as the reference suggestion to use of the method for stem cells, to utilize hESC or HiPSC in place of the mouse premyoblast cells because the Truckenmüller et al. reference suggests the use of the method for stem cell applications and because Mummery et al. teaches that both hESC and HiPSC are capable of differentiating into cardiomyocytes and the plating of human embryonic stem cells (hESC) into microwells was found to sustain self-renewal and lead to less background differentiation than growth under standard 2-D culture conditions.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to have a source of cardiomyocytes for further experimentation.  

There would have been a reasonable expectation of success in making this modification because Truckenmüller et al. teaches a microwell cell culturing technique and suggests its use with stem cells and Mummery et al. teaches that hESC are capable of growing in microwells.

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Truckenmüller et al. and
Mummery et al. whom taught culturing human stem cells capable of differentiating into
cardiomyocytes on a polymer substrate having a microembossed polylactic acid (PLA)
films having a plurality of receptacles for cells in a geometric pattern, which polymer film
has microstructures (micropatterns), to use microembossed polycarbonate (PC) films
having a plurality of receptacles for cells in a geometric pattern, which polymer film has
microstructures (micropatterns) because this is no more than the simple substitution of
one known element (microembossed polycarbonate film) for another (microembossed
polylactic acid film) to obtain predictable results (human stem cells cultured
on microembossed polycarbonate films).  See the MPEP at 2141, III.  There would have been a reasonable expectation of success in making this modification because the Truckenmüller et al. reference contemplates a microembossed polycarbonate film and suggests the application of the work for stem-cell applications.




With regard to the limitation of Claims 8-10, that the polycarbonate film microstructures have a modulus from about 2-3 GPas, the microstructures of the prior art are the same as the claimed microstructures and therefore would be expected to have the same characteristics and properties.  This is evidenced by Du et al. whom teaches that polycarbonate thin films have a modulus of 2.2 ± 1 GPa (Pg. 3286, Abstract).

Claims 12 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Truckenmüller et al. (2012) in view Karp et al. (2007) and Schwartz et al. (2014)

The teachings of Truckenmüller et al. were discussed above.

Truckenmüller et al. did not teach a method wherein the microstructures form a
star or daisy petal shape and the cells are human stem cells that differentiate into
hepatocytes, as required by Claim 12;
or wherein the human cells are induced pluripotent stem cells, as required
by Claim 14.

Karp et al. teaches that microwell structures can be used to form cell aggregate
embryoid bodies from murine embryonic stem cells and can differentiate into
cardiomyocytes, hepatocytes and neural cells (Pg. 786, Column 1, Lines 1-5).


Schwartz et al. teaches that human embryonic stem cell and induced pluripotent
stem cells may be used to derive hepatocyte-like cells (Pg. 504, Abstract).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Truckenmüller et al.
whom taught culturing murine cells (and suggests the use of the method with stem
cells) on a polymer substrate having a microembossed polycarbonate (PC) films having
a plurality of receptacles for cells in a geometric pattern, which polymer film has
microstructures (micropatterns), to use human embryonic stem cells or induced
pluripotent stem cells that can differentiate into hepatocytes, as taught by Karp et al.
and Schwartz et al. because this is no more than the simple substitution of one known
element (human stem cells capable of differentiating into hepatocytes) for another
(murine cells line) to obtain predictable results (human stem cells cultured
on microembossed polycarbonate films).  The MPEP at 2141, III.  There would have been a reasonable expectation of success in making this modification because the Truckenmüller et al. reference suggests the application of the work for stem-cell applications, Karp et al. teaches that murine embryonic stem cells can grow in microwell culture and differentiate into hepatocytes, and Schwartz et al. teaches that human embryonic stem cells and induced pluripotent stem cells can differentiate into hepatocyte-like cells.



It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Truckenmüller et al., Karp et
al. and Schwartz et al. whom taught culturing human stem cells that differentiate into
hepatocyte-like cells on a polymer substrate having a microembossed polycarbonate
(PC) film having a plurality of linear patterned receptacles for cells in a geometric
pattern, with the use of a daisy petal or star shape formation for the microstructures
because change in shape to the pattern formed by the microstructures are prima facie
obvious in the absence of evidence showing a significance to the claimed
configurations.  See the MPEP at 2144.04, IV, B.  Those of ordinary skill in the art would have been motivated to make this modification based on the personal preference of the practicing artisan and would have had a reasonable expectation of success in doing so because Truckenmüller et al. teaches geometrically patterned microstructures.

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Truckenmüller et al. (2012), in view of Karp et al. (2007) and Zhang et al. (2001).

The teachings of Truckenmüller et al. were discussed above.

Truckenmüller et al. did not teach a method wherein the microstructures form an undulating serpentine shape and the cells are human stem cells that differentiate into neurons, as required by Claim 13.

Karp et al. teaches that microwell structures can be used to form cell aggregate embryoid bodies from murine embryonic stem cells and can differentiate into cardiomyocytes, hepatocytes and neural cells (Pg. 786, Column 1, Lines 1-5).

Zhang et al. teaches that human embryonic stem cells aggregate to embryoid bodies and differentiate into neural precursor cells (Pg. 1129, Abstract).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Truckenmüller et al.
whom taught culturing murine cells (and suggests the use of the method with stem
cells) on a polymer substrate having a microembossed polycarbonate (PC) film with a
plurality of receptacles for cells in a geometric pattern, which polymer film has
microstructures (micropatterns), to use human embryonic stem cells that can
differentiate into neural precursor cells, as taught by Karp et al. and Zhang et al.
because this is no more than the simple substitution of one known element (human
stem cells capable of differentiating into neural precursor cells) for another (murine cell
line) to obtain predictable results (human stem cells cultured on microembossed
polycarbonate films).  See the MPEP at 2141, III.  There would have been a reasonable expectation of success in making this modification because the Truckenmüller et al. reference suggests the application of the work for stem-cell applications, Karp et al. teaches that murine embryonic stem cells can grow in microwell culture and differentiate into hepatocytes, and Zhang et al. teaches that human embryonic stem cells can differentiate into neural precursor cells.
It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Truckenmüller et al., Karp et
al. and Zhang et al. whom taught culturing human stem cells that differentiate into
neural precursor cells on a polymer substrate having a microembossed polycarbonate
(PC) film with a plurality of linear patterned receptacles for cells in a geometric pattern,
with the use of an undulating serpentine formation for the microstructures because
change in shape to the pattern formed by the microstructures are prima facie obvious in
the absence of evidence showing a significance to the claimed configurations.  See the
MPEP at 2144.04, IV, B.  Those of ordinary skill in the art would have been motivated to make this modification based on the personal preference of the practicing artisan and would have had a reasonable expectation of success in doing so because Truckenmüller et al. teaches geometrically patterned microstructures.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        09/14/2022